UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1933 Date of Report (Date of earliest event reported): June 17, 2013 OWENS REALTY MORTGAGE, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 000-54957 46-0778087 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 2221 Olympic Boulevard Walnut Creek, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (925)935-3840 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On June 17, 2013, the fact sheet furnished as Exhibit 99.1 to this report was distributed in connection with Owens Realty Mortgage, Inc.’s presentation at the National Investment Bankers Association conference in New York on June 17 - 19, 2013. The information furnished in Item 7.01, including the exhibit attached hereto, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section. This report will not be deemed an admission as to the materiality of any information in the report that is provided in connection with Regulation FD. Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Company Fact Sheet Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. OWENS REALTY MORTGAGE, INC., a Maryland corporation Dated:June 17, 2013By: /s/ Bryan H. Draper Bryan H. Draper, Chief Financial Officer and Secretary EXHIBIT INDEX Exhibit No. Description Company Fact Sheet
